DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4-7 recite “alumina-zirconium-silicate” but this compound is not required by the claims. For purposes of examination, the claims will be interpreted as depending from claim 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0311302 Cook et al in view of US 3,885,005 Downing et al.
Regarding claim 1, Cook teaches a ceramic floor tile (paragraph 0002) comprising: 
a substrate (tiles, paragraph 0019); and
a surface coating provided on an upper surface of the substrate, the surface coating comprising:
a base formula comprising a glaze (paragraph 0021). 
Cook teaches the surface coating, but does not teach the use of tabular alumina. Downing teaches an article used in refractory applications (abstract) where the article includes tabular alumina (Table, Example 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tabular alumina of Downing in the product of Cook because tabular alumina is useful in refractory articles, forming a high density and low porosity product (column 1, lines 62-64). Please note that while Downing does not explicitly teach the use of tabular alumina in a floor tile, one reading Downing as a whole would appreciate that Downing is not concerned with the final placement of the articles, only the method of 
Regarding claim 2, Cook teaches the surface coating, but does not teach the use of alumina-zirconium-silicate. Downing teaches an article used in refractory applications (abstract) where the article includes alumina-zirconium-silicate (Table, Example 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the alumina-zirconium-silicate of Downing in the product of Cook because alumina-zirconium-silicate is useful in refractory articles, forming a high density and low porosity product (column 1, lines 62-64). Please note that while Downing does not explicitly teach the use of alumina-zirconium-silicate in a floor tile, one reading Downing as a whole would appreciate that Downing is not concerned with the final placement of the articles, only the method of making them. It would not have been outside of the purview of one of ordinary skill in the art to look to refractory articles when creating floor tiles used in extremely hot applications.
Regarding claim 3, Cook teaches that the surface coating further comprises particles comprising alumina trihydrate (as a kaolin alternative, paragraph 0058).
Regarding claim 4, Cook teaches an approximate 7 wt% ratio of alumina trihydrate in a typical glaze composition of the invention (paragraph 0101, 8 g out of 108 g total when kaolin is replaced with alumina trihydrate). Downing does not teach the weight of the alumina-zirconium-silicate particles. However, since the instant specification is silent to unexpected results, the specific ratio of alumina trihydrate to alumina-zirconium-silicate is not considered to confer patentability to the claims. As the physical and heat-resistive characteristics are variables that can be modified by adjusting the ratio of the particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of 
Regarding claim 5, Cook in view of Downing teaches the limitations with respect to claims 1 and 2 above. 
Regarding claims 6 and 7, Cook teaches an approximate 7 wt% ratio of alumina trihydrate in a typical glaze composition of the invention (paragraph 0101, 8 g out of 108 g total when kaolin is replaced with alumina trihydrate). Downing does not teach the weight of the tabular alumina or alumina-zirconium-silicate particles. However, since the instant specification is silent to unexpected results, the specific ratio of alumina-zirconium-silicate to alumina trihydrate to tabular alumina is not considered to confer patentability to the claims. As the physical and heat-resistive characteristics are variables that can be modified by adjusting the ratio of the particles, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed weight ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight of alumina trihydrate, the weight of alumina-zirconium-silicate and the weight of tabular alumina used in the product to obtain the 
Regarding claims 8-10, Downing teaches that the particle size of the tabular alumina is ½ inch to 200 mesh in size (12.7 mm to 74 microns, Table, Example 5). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 11, Cook teaches a base coating (engobe) disposed substantially between the substrate and the surface coating (paragraph 0074).
Regarding claim 12, Cook teaches that the base coating supports the surface coating during a firing process, wherein at least a portion of the firing process occurs at above 1150 degrees Celsius (paragraph 0106, where the use of engobe during firing to 1180ºC requires the ability to support the surface coating at above 1150ºC).
Regarding claims 13, 15, 16 and 17, neither Cook nor Downing teaches the clean-ability, the dynamic coefficient of friction, the RMS or the Ra of the tile. However, as Cook in view of Downing satisfies all of the previous limitations, the combination’s materials (glaze and tabular alumina on a substrate, see claim 1) and method (coating, paragraph 0021) are indistinguishable from the claimed materials (glaze and tabular alumina, claim 1) and method (not claimed). Therefore, it is reasonable to expect that the combination’s cleanability would also be 0.6 to 1.0, 
Regarding claim 14, Cook teaches that the glaze comprises a frit, a clay (paragraph 0072), and an opacifier (Zircosil 5, paragraph 0101).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,047,002 (App. No. 14/444,316). Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claim 2, including the limitations of independent claim 1 of the instant invention is identical to dependent claim 2, including the limitations of independent claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781